IN THE COURT OF CRIMINAL APPEALS                               FILED IN
                          OF THE STATE OF TEXAS                      C0URT OF CRIMINAL APPEALS
                                  NO-                                          APR 14 2015
                                                                         AbelAcosta Clerk
JONATHAN GLEN JOHNSON                                                                 ' °,erK
Appellant,
                             RECEIVED IN             On Appeal from the
V.                     COURT OF CRIMINAL APPEALS     263rd District Court of
                                APR 13 2015          ^a7srCoun^' Te*as' ,_7nor.
                                                     Trial Cause Numbers 1377006 &
THE STATE OF TEXAS                                   1377007
                            AWIAooata,Clerk

         PETITIONER'S MOTION TO EXTEND TIME TO FILE
                PETITION FOR DISCRETIONARY REVIEW



TO THE HONORABLE JUSTICES OF SAID COURT:

      JONATHAN GLEN JOHNSON, Petitioner in the above cause number,

would respectfully request the Court to grant his motion to extend the time to file his

petition for discretionary review. In support of said motion, Appellant would show

unto the Court the following:

                                           I.


      This appeal lies from Appellant's convictions in The State of Texas v. Jonathan

Glen Johnson, Cause Numbers 1377006 and 1377007 in the 263rd District Criminal
Court of Harris County, Texas.          Mr. Johnson was charged in two separate

indictments with aggravated robbery. On November 7, 2013, he pled guilty, without

the benefit of a plea bargain, to both charges. On January 30, 2014, a sentencing
V


    hearing was held and at the conclusion of the hearing the court sentenced Mr.
    Johnson to fifteen (15) years confinement on both counts with the two sentences

    running concurrendy. Notice of Appeal was timely filed on February 18, 2014. A
    motion for new trial was filed on March 3, 2014, but overruled by operation of law

    without a hearing on April 15, 2014.

                                                 II.




             Appellant is requesting an extension of time in order to fully evaluate the issues

    to be raised in the PDR. An extension of time is necessary so that the petition for

    discretionary review can be timely filed. This motion is not made for the purpose of

    delay.

             WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

    Honorable Court will grant this requested extension of time to file the Appellant's
    Petition for Discretionary Review in the above cause for ninety days and extend the

    time for filing the petition until July 8, 2015.
                                              Respectfully submitted,




                                              Mr( Jonathan Johnson
                                              TDCJ No. 01943739
                                              James V. Allred unit
                                              2101 FM 369 North
                                              Iowa Park, Texas 76367


                          CERTIFICATE OF SERVICE

      I do hereby certify that a copy of the foregoing instrument was this day served
on counsel for the State by mailing same to the following parties on this the 21 day of
  /Wa          , 201^:


      Mr. Eric Kugler
      Harris County District Attorney's Office
      Appellate Division
       1201 Franklin, Suite 600
       Houston, Texas 77002

       State Prosecuting Attorney
       P.O. Box 12405
       Austin, Texas 78711


                                                              , (^_^/CyVU~&*>—
                                              Jonathan Glen Johnson, PRO SE